ORDER

PER CURIAM.
William Keene appeals the circuit court’s judgment sustaining the Director of Revenue’s one-year revocation of his driver’s license for refusing to submit to a chemical test under § 577.041, RSMo 2000. On appeal, he claims that the circuit court’s determination that the arresting officer had reasonable grounds to believe that he was driving while intoxicated was not supported by substantial evidence and was against the weight of the evidence. This court finds that sufficient evidence supports the court’s finding that the arresting officer had reasonable grounds to believe that Mr. Keene was driving while intoxicated, and the finding is not against the weight of the evidence. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the circuit court sustaining the revocation is affirmed. Rule 84.16(b).